Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE PERIOD ENDED MARCH 31, 2012 Management’s Discussion and Analysis (MD&A) (May 1, 2012) General This interim MD&A should be read in conjunction with the unaudited interim condensed Consolidated Financial Statements of Talisman Energy Inc. (‘Talisman’ or ‘the Company’) as at and for the three month periods ended March 31, 2012 and 2011, and the 2011 MD&A and audited annual Consolidated Financial Statements of the Company.The Company’s interim condensed Consolidated Financial Statements have been prepared in accordance with International Accounting Standard (IAS) 34, Interim Financial Reporting within International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). All comparisons are between the three month periods ended March 31, 2012 and 2011, unless otherwise stated.All amounts presented are in US$ million, unless otherwise stated.Abbreviations used in this MD&A are listed on the page headed ‘Abbreviations’.Additional information relating to the Company, including its Annual Information Form, can be found on SEDAR at www.sedar.com. FIRST QUARTER 2 · Net income was $291 million, compared to a net loss of $326 million in the first quarter of 2011 and a net loss of $117 million in the fourth quarter of 2011; · Productionwas up4%, with record sales in Southeast Asia and higher volumes in Colombia and shale.Liquids volumes in Southeast Asia and North America are up 35% year over year; · Approximately $950 million of non-core assets sales have been agreed in North America;long-term debt net of cash and cash equivalents was down to $4 billion, from $4.5 billion at year-end; · Capital spending will be further cutto approximately $3.6 billion in 2012; · In Papua New Guinea,Mitsubishi Corporation was brought in as a strategic partner; natural gas resource aggregation continues with success at Ketu-2; · Discovery of light oil was confirmed in the Kurdamir-2 well. FINANCIAL AND OPERATING HIGHLIGHTS Three months ended March 31 Financial Net income (loss) ($ millions) ) US$ per common share - Basic ) - Diluted1 ) Production (Daily Average - Gross) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Total mboe/d (6mcf 1boe) 1.Diluted net income per share computed under IFRS includes an adjustment to the numerator for the change in the fair value of stock options. 1 During the first quarter of 2012, net income increased relative to the corresponding period in 2011 as a result of a gain on the sale of non-core coal assets, a smaller loss on held-for-trading financial instruments, a recovery on share-based payments and higher global oil and liquids prices, partially offset by asset impairments, a decrease in gas prices in North America, higher operating expenses and higher DD&A. Higher volumes were driven by increased volumes in North America, Southeast Asia and the rest of the world, partially offset by lower production in the North Sea. DAILY AVERAGE PRODUCTION Three months ended March 31 Gross before royalties Net of royalties Oil and liquids (mbbls/d) North America 28 21 22 18 North Sea 89 88 Southeast Asia 45 33 27 15 Other 25 20 15 11 Natural gas (mmcf/d) North America North Sea 43 82 43 82 Southeast Asia Other 37 24 30 21 Total Daily Production (mboe/d) North America North Sea 96 95 Southeast Asia 89 73 Other 32 24 20 14 Total (mboe/d) Less: production from assets held for sale North America 7 8 6 6 From ongoing operations (mboe/d) Production represents gross production before royalties, unless noted otherwise. Production identified as net is production after deducting royalties. Total production and production from ongoing operations increased by 4% over the previous year due principally to increased oil and gas volumes in North America, Southeast Asia, and Colombia, partially offset by lower North Sea production. 2 In North America, total production increased by 17% and production from ongoing operations increased by 19%.Oil and liquids production increased by 33% due to successful shale development in Eagle Ford, where liquids production averaged 7 mbbls/d during the quarter, compared to 1 mbbls/d in the corresponding quarter of 2011.Natural gas production increased by 16% due to successful development in the Pennsylvania Marcellus and Eagle Ford shale plays, partially offset by natural declines of conventional assets. During the quarter, the Company reduced the number of rigs operating in the Pennsylvania Marcellus from ten to three in response to the continued low North America natural gas prices, with a further reduction to one operating rig in April 2012.Natural gas volumes in North America are expected to reduce starting in the second quarter as the Company’s shifts its focus to more profitable liquids-rich opportunities. In the North Sea, production decreased by 29% relative to the same period in 2011.In the UK, the majority of the decrease was as a result of Auk North and Tweedsmuir natural declines and increased water cut, which the Company is expecting to partially remediate in the future.Volumes were additionally impacted by subsea equipment mechanical issues at Auk North, a safety-related shutdown of Tartan for the full quarter and reduced production from Claymore due to compressor issues. Increased production in Fulmar and Ross/Blake helped offset the decrease. The shutdown of the Tartan platform was completed at the end of March 2012 with production resuming in the second quarter. The decrease in Norway was due principally to natural declines in Rev and Varg. In Southeast Asia, production increased by 18% over the same period in 2011.Oil and liquids production increased by 36% due principally to the start up of Kitan in October 2011. Natural gas production increased by 11% due principally to the start up of Jambi Merang in April 2011 and improved production efficiency in PM-3 CAA and Tangguh. In the rest of the world, production increased by 33%as the current period includes a full quarter of production from Equión Energía Limited (Equión) in Colombia. VOLUMES PRODUCED INTO (SOLD OUT OF) INVENTORY1 Three months ended March 31 North Sea – bbls/d Southeast Asia – bbls/d ) Other – bbls/d Total produced into inventory – bbls/d Total produced into inventory – mmbbls Inventory at March 31 – mmbbls 1. Gross before royalties. In the Company's international operations, produced oil is frequently stored in tanks until there is sufficient volume to be lifted.The Company recognizes revenue and the related expenses on crude oil production when liftings have occurred.Volumes presented in the ‘Daily Average Production’ table represent production volumes in the period, which include oil volumes produced into inventory and exclude volumes sold out of inventory. 3 During the three month period ended March 31, 2012, volumes in inventory increased from 1.9 mmbbls to 2.4 mmbbls as a result of the timing of liftings in Norway, Australia, and Algeria.Liftings have occurred since March 31 in Norway and Australia. COMPANY NETBACKS1 Three months ended March 31 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. During the first quarter, the Company’s average gross netback was $36.79/boe, 9% lower than 2011 due to higher royalties and unit operating expenses. Talisman’s realized net price of $65.14/boe was relatively unchanged compared to the same period in 2011, since higher global oil and liquids prices were offset by lower gas prices in North America. The Company’s realized net sale price does not include the impact of the financial commodity price derivatives discussed in the ‘Risk Management’ section of this MD&A. The corporate royalty rate was 21%, up from 16% in 2011 due principally to increased revenues from higher royalty rate jurisdictions. 4 COMMODITY PRICES AND EXCHANGE RATES Three months ended March 31 Oil and liquids ($/bbl) North America North Sea Southeast Asia Other Natural gas ($/mcf) North America North Sea Southeast Asia Other Company $/boe (6mcf1boe) Benchmark prices and foreign exchange rates WTI (US$/bbl) Dated Brent (US$/bbl) Tapis (US$/bbl) NYMEX (US$/mmbtu) AECO (C$/gj) C$/US$ exchange rate UK£/US$ exchange rate Realized oil and liquids prices increased by 11%, which is in line with global oil and liquids prices. North America natural gas prices decreased by 39%, which is consistent with the decreases in NYMEX and AECO prices whereas Southeast Asia natural gas prices increased by 13% since a significant portion is linked to oil-based indices.For example, Corridor gas prices averaged $10.73/mcf as approximately 55% of sales are referenced to Duri crude oil and High Sulphur Fuel Oil on an energy equivalent basis. EXPENSES Unit Operating Expenses1 Three months ended March 31 Gross before royalties Net of royalties ($/boe) North America North Sea Southeast Asia Other 1. Includes impact of production volumes. 5 Total Operating Expenses Three months ended March 31 ($ millions) North America North Sea Southeast Asia 98 72 Other 18 9 Total operating expenses increased by $125 million due principally to higher maintenance costs, the start up of new fields, and the Pennsylvania impact fee. In North America, total operating expenses increased relative to the same period last year due principally to increased production volumes in the Pennsylvania Marcellus and Eagle Ford shale plays and a charge of $21 million relating to the introduction of the Pennsylvania impact fee. The legislation introducing this fee was signed into law in February 2012 and imposes a fee payable over 15 years on all wells drilled in Pennsylvania, with the exact amount of the fee depending on natural gas prices and other factors.The fee is applied retrospectively to all wells drilled prior to 2012.For the three month period ended March 31, 2012, management has estimated the fee payable to be $21 million, of which $18 million represents the one-time impact of the retrospective application for wells drilled prior to 2012. In the North Sea, total operating expenses were higher due to increased maintenance costs at Piper, Tartan, Monarb, and Gyda, partially offset by lower Fulmar maintenance and Varg well workover costs.Unit operating expenses were additionally impacted by lower production. In Southeast Asia, total operating expenses increased due to the start up of Jambi Merang and Kitan, partially offset by completion of maintenance and well intervention costs in PM3-CAA in 2011. In the rest of the world, unit and total operating expenses increased due to increased maintenance and well intervention costs in Colombia and a full quarter impact of Equión. Unit Depreciation, Depletion and Amortization (DD&A) Expense Three months ended March 31 Gross before royalties Net of royalties ($/boe) North America North Sea Southeast Asia Other 6 Total DD&A Expense Three months ended March 31 ($ millions) North America North Sea Southeast Asia 62 Other 38 20 The DD&A expense in North America increased due to higher production volumes and an increase in unit rates for shale properties. The DD&A expense in the North Sea decreased due principally to lower production, partially offset by an increase in rates. The DD&A expense in Southeast Asia increased due principally to the DD&A associated with the start up of Kitan and Jambi Merang.Kitan has a higher unit DD&A rate than the Southeast Asia average. The DD&A expense in the rest of the world increased due to a full quarter impact of Equión. Unit DD&A expense, which increased by 16%, was impacted by the same factors as noted above. Impairment Three months ended March 31 ($ millions) North America 75 - North Sea Southeast Asia - - Other - - The Yme project in Norway has experienced significant delays and cost overruns and is subject to arbitration with the platform contractor.The Company has considered further internal and external engineering studies of the Yme facility completed in April 2012 and updated estimates of project costs and completion dates.It is clear that considerable work remains to be completed in order for the facility to comply with Norwegian offshore safety and environmental standards and be ready for first oil.While management remains committed to the development of the Yme project with the primary focus being the completion of the facility by the contractor, the Company is considering alternative solutions.The estimated recoverable amount of the Yme project at March 31, 2012 has declined since December 31, 2011 and is less than its carrying value.Accordingly, the Company recorded impairment of $248 million after-tax ($978 million pre-tax) for the three month period ended March 31, 2012.The remaining book value associated with the Company’s investment in the Yme project is $630 million.Management’s evaluation of options is expected to continue throughout 2012. 7 In addition, impairment $60 million was recorded in respect of the anticipated loss on disposal of assets held for sale in North America (see the ‘Assets held for sale’ section of this MD&A) and $15 million for a non-core natural gas property in North America due to a reduction in near-term natural gas price assumptions. Corporate and Other Three months ended March 31 ($ millions) General and administrative (G&A) expense 98 Dry hole expense 60 Exploration expense 56 Finance costs 71 76 Share-based payments expense (recovery) ) Loss on held-for-trading financial instruments 47 Gain on asset disposals ) ) Other income 26 28 Other expenses, net 77 58 G&A expense increased by $23 million relative to 2011 due principally to higher running costs in new regional offices,IT costs and normal workforce cost inflation. Dry hole expense includes the write-off of an exploration well of $45 million in Peru and conventional wells of $11 million in North America. Exploration expense, which includes seismic activities in the North Sea, Malaysia, Vietnam, Indonesia, Papua New Guinea and Colombia, decreased by $56 million due principally to reduced activity in Papua New Guinea, where Talisman recently announced a strategic joint venture with Mitsubishi Corporation. Finance costs include interest on long-term debt (including current portion) and accretion expense relating to decommissioning liabilities, less interest capitalized. The decrease in finance costs is due to the increase in capitalized interest relating to major development projects. The fair value of the Company’s share-based payments plans is established initially at the grant date and the obligation is revalued each reporting period until the awards are settled with any changes in the obligation recognized as share-based payments. The share-based payments recovery during the three month period ended March 31, 2012 was $41 million, compared to an expense of $116 million in the same period last year due principally to a decrease in the Company’s share price and revisions to the vesting assumptions relating to the long-term PSU plan. Talisman recorded a loss on held-for-trading financial instruments of $47 million principally related to an increase in oil and liquids price. See the ‘Risk Management’ section of this MD&A for further details concerning the Company’s financial instruments. 8 The gain on disposals arose largely from the sale of non-core coal assets in Northeast British Columbia described in the ‘Asset Disposals’ section of this MD&A. Other income includes pipeline, processing and marketing revenue. Other expense of $77 million includes foreign exchange losses of $31 million arising from the weakening of the US$, rig cancellation fees in the Pennsylvania Marcellus and other miscellaneous expenses. INCOME TAXES Three months ended March 31 ($ millions) Income (loss) before taxes ) Less: Petroleum Revenue Tax (PRT) Current 29 59 Deferred 5 27 Total PRT 34 86 ) 44 Income tax expense (recovery) Current income tax Deferred income tax ) ) Total income tax expense (recovery) ) Effective income tax rate (%) The effective tax rate in the first quarter of 2012 is impacted by the gain on the disposal of non-core coal assets in Canada and the Yme impairment in Norway, whereas the effective rate in the first quarter of 2011 included a $225 million one-time deferred tax expense arising from a legislative change in the UK. The effective tax rate is expressed as a percentage of income before taxes adjusted for PRT, which is deductible in determining taxable income.The Company’s effective tax rate is impacted by the mix of income before taxes between high and low rate tax jurisdictions, the revaluation of tax pools denominated in foreign currencies and other non-taxable gains and losses. The UK government intends to restrict tax relief for decommissioning expenditures to the 20% supplementary charge rate effective from March 21, 2012. This measure could become substantially enacted in the second or third quarter of 2012, at which time deferred income tax expense would be recorded, estimated by management to be approximately $140 million. The $730 million tax effect of the Yme impairment has resulted in a net deferred tax asset in Norway of $560 million, which is expected to be recoverable through the generation of future taxable income from the Company’s Norwegian assets and under existing tax legislation. 9 CAPITAL EXPENDITURES Three months ended March 31 ($ millions) North America North Sea Southeast Asia 83 Other 71 44 Exploration and development1 Corporate, IS and Administrative 31 16 Acquisitions 2 Proceeds of dispositions ) ) Net capital expenditure 1. Excludes exploration expensed of $56 million (2011 - $112 million) North America capital expenditure during the quarter totalled $594 million, of which $462 million related to shale activity with the majority spent on progressing development of the Pennsylvania Marcellus and Eagle Ford programs. The remaining capital was invested in conventional oil and gas properties.Going forward, the North America capital expenditure program will focus on liquids-rich opportunities. In the North Sea, capital expenditures of $229 million were largely focused on the Yme, Auk North and Auk South development projects, the Claymore replacement compression project, MonArb redevelopment project and Tartan well intervention. In Southeast Asia, capital expenditures of $83 million included $70 million on development in Indonesia, Malaysia, and Vietnam. Capital expenditures in other areas were $71 million, including $56 million for exploration drilling in Colombia, Peru, Poland, and the Kurdistan region of northern Iraq. Talisman also spent $15 million on development in Colombia and Algeria. ASSETS HELD FOR SALE In accordance with IFRS, assets and liabilities associated with assets held for sale are aggregated respectively and presented as current on the Consolidated Balance Sheet without restatement of comparative information.Operating results are included in the Consolidated Statement of Income until the transaction is complete. The following information relates to the assets classified as held for sale: 10 Balance Sheet of Assets Held for Sale March 31, Assets Property, plant and equipment Exploration and evaluation assets 15 Accounts receivable 10 Goodwill 9 Deferred tax assets 16 Assets held for sale Liabilities Accounts payable and accrued liabilities 22 Decommissioning liabilities 26 Deferred tax liabilities 68 Liabilities associated with assets held for sale Results of Assets Held for Sale Three months ended March 31 Revenue 24 23 Operating expense (7
